In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                      No. 07-20-00259-CV


 IN THE MATTER OF THE MARRIAGE OF SAMANTHA CHRISTINA KISSELBURG
 AND JEREMEY MIQUEL KISSELBURG AND IN THE INTEREST OF Z.J.K., A CHILD

                             On Appeal from the 181st District Court
                                     Randall County, Texas
                Trial Court No. 75,755-B, Honorable Richard Dambold, Presiding

                                      October 23, 2020

                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


         Appellant, Jeremy Miquel Kisselburg, filed a notice of appeal from the trial court’s

Final Decree of Divorce without paying the requisite filing fee. By letter of September 28,

2020, the Clerk of this Court notified Kisselburg that the filing fee was overdue and that

unless he was excused from paying court costs under Rule of Appellate Procedure 20.1,

failure to pay the filing fee by October 8 would result in dismissal of the appeal. To date,

Kisselburg has not paid the filing fee or sought leave to proceed without payment of court

costs.


         Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or by the Texas Supreme Court when an item is
presented for filing. See TEX. R. APP. P. 5, 12.1(b), 20.1. Although the filing of a proper

notice of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the

prescribed rules of appellate procedure, the appeal may be dismissed. TEX. R. APP. P.

25.1(b).


       Because Kisselburg failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 42.3(c).


                                                        Per Curiam




                                            2